PER CURIAM.
The final judgment under review is affirmed upon a holding that the trial court properly directed a verdict for the defendant Florida Power and Light Company and excluded certain evidence at trial because: (a) the plaintiff Lorraine Vassallo and the plaintiff’s decedent Nicholas Vassallo were as a matter of law trespassers or at least uninvited licensees at the time of the subject accident, and (b) the defendant Florida Power and Light Company as landowner did not, as a matter of law, breach its duty to the said plaintiff and plaintiff’s decedent as trespassers or uninvited licensees in this cause. Wood v. Camp, 284 So.2d 691 (Fla. 1973); Hix v. Billen, 284 So.2d 209, 210 (Fla.1973); Bovino v. Metropolitan Dade County, 378 So.2d 50 (Fla.3d DCA 1979); Libby v. West Coast Rock Co., 308 So.2d 602 (Fla.2d DCA 1975); cert. den. 325 So.2d 6 (Fla.1975).